PETERS, J.,
concurring in part and dissenting in part.
_jjl agree with the majority’s disposition of the first two assignments of error. However, I dissent from the majority’s finding that Mr. Daigle’s complaints regarding Mrs. Daigle’s bad faith actions in suing his employers and preventing his compliance with the terms of the partition of community property agreement are res judicata. Mr. Daigle’s claims concerning Mrs. Daigle’s interfering with his employment did not arise until after the initial judgment between the parties became final. Thus, those claims did not arise out of transaction and occurrence that was the subject matter of the first litigation. Accordingly, res judicata was inappropriate in that regard, and I would reverse that portion of the judgment.